Citation Nr: 1816539	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-30 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The appeal was remanded by the Board in August 2017 to afford the Veteran an updated VA examination.  The directives have been substantially complied with and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's pseudofolliculitis barbae affects from 20 to 40 percent of the exposed areas and required the use of immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.


CONCLUSION OF LAW

The criteria for a 30 percent initial rating, but no greater, for service-connected pseudofolliculitis barbae are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7820-7806 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

General Criteria for Disability Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 

The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

When all the evidence is assembled, a determination will be made on the claim. Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail. 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Specific Criteria for Pseudofolliculitis Barbae

The Veteran's pseudofolliculitis barbae is rated under 38 C.F.R. § 4.118, DC 7820-7806.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Here, the use of DCs 7820-7806 reflects that the Veteran's pseudofolliculitis barbae is rated as an infection of the skin not listed elsewhere in the diagnostic codes pertaining to the rating of skin disabilities codified at 38 C.F.R. § 4.118 under DC 7820 and that the rating assigned is based on the criteria for rating dermatitis under DC 7806.

Under DC 7820, infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases) are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7820.

Under the criteria of DC 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Dermatitis or eczema warrants a 60 percent rating if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

Analysis

In June 2012, the Veteran was found to be entitled to service connection for pseudofolliculitis barbae rated as non-compensable with an effective date of April 10, 2012.  The Veteran contends that the severity of his service-connected pseudofolliculitis barbae warrants a compensable rating.

Initially, the Board notes that this matter was remanded in August 2017, after the Veteran, via his representative, requested an updated VA dermatological examination.  However, after the Board remand, the Veteran notified the RO that he wished to decline the examination.  The Veteran asked the RO to make a determination based on the existing medical records.  The Board notes that the duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  See id.  As a result, the Board must adjudicate the issue on appeal based upon the evidence that is currently of record.  38 C.F.R. § 3.655 (2017).  The Board finds there is sufficient evidence in the record to make a determination, but also notes that without an updated examination, there is no medical evidence to support a disability rating in excess of 30 percent for pseudofolliculitis barbae.

Turning to the evidence of record, the Veteran presented to a VA medical center in March 2012 for treatment of bumps associated with shaving.  The Veteran reported that he treated the bumps with over-the-counter medicated creams, which provided no relief.  

In April 2012, the Veteran established care with a private dermatologist.  A physical examination of the Veteran's skin revealed numerous inflamed papules with hyper-pigmented scarring with a follicular distribution in the beard area.  The dermatologist treated the condition with a topical cream and Minocycline, an oral drug.  In a July 2012 letter, the private dermatologist stated that at least 20 percent, but less than 40 percent, of the Veteran's exposed areas were affected during the April 2012 examination.  The dermatologist indicated that he prescribed Minocycline, an immunosuppressive oral drug, which the Veteran has used nearly constantly, and this treatment has produced notable improvement.  The dermatologist recommended the Veteran continue using these medications for another 12 months.

The Veteran was afforded a VA dermatological examination in May 2012.  The Veteran reported that he started shaving his beard after it turned gray, and that he started to develop bumps around the beard area.  Upon physical examination, the Veteran was found to have no scarring or disfigurement of the head, face, or neck.  The examiner noted that the Veteran was taking oral medication, Minocycline, for less than six weeks in the past 12 months.  The examiner found that the Veteran's condition covered less than five percent of his exposed areas and zero percent of his unexposed areas.

The medical history shows a significant improvement in the Veteran's skin condition from his first visit to a private dermatologist in April 2012 to the VA examination in May 2012.  Based on the private dermatologist's letter in July 2012, this improvement was caused by a treatment regimen including use of topical medicated creams and an immunosuppressive oral drug.  In assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Therefore, the Board will consider the Veteran's condition at the time of the April 2012 examination with private dermatologist, when between 20 and 40 percent of exposed areas were affected, rather than the VA examination in May 2012, when the Veteran's condition affected less than 5 percent of exposed areas.

In August 2017, the Board remanded this matter to obtain an updated VA dermatological examination.  The Board considered August 2014 photographs of the Veteran, showing bumps around the beard area, and the representative's argument that the skin condition had worsened since his last VA examination in May 2012.  The Board also considered the Veteran's assertion that by the date of the May 2012 VA examination most of his razor bumps had cleared up due to the medications prescribed for the pseudofolliculitis barbae.  

As discussed above, in September 2017, the Veteran informed VA that he did not want to come in for an examination.  The Veteran felt like the RO would do better with only a review of the medical records.  Therefore, there is no medical evidence to indicate that the Veteran's condition has worsened beyond the condition found during the 2012 examinations.  There is also no medical evidence indicating that the Veteran's skin condition required constant treatment with immunosuppressive drugs since 2012.  Without an opinion from a competent medical professional, the Board is unable to make a finding as to whether the August 2014 photographs showed a worsening condition.

The Board has considered the Veteran's statements regarding the severity of his pseudofolliculitis barbae.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his skin condition according to the criteria of the diagnostic code.  Probative competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the VA examiner and private dermatologist, who have examined him and considered pertinent clinical findings and rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the disabilities are evaluated.  As such, the Board finds these records to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.

In sum, the evidence shows that the Veteran's pseudofolliculitis barbae required the use of systemic therapy for a total duration of six weeks or more, but not constantly or near-constantly, during the entire appeal period.  The evidence also shows that the Veteran's pseudofolliculitis barbae affected more than 20 percent but less than 40 percent of the Veteran's exposed areas.  As such, the Board finds that the criteria for an initial rating of 30 percent, but no higher, for pseudofolliculitis barbae, are met.  To the extent that the Veteran seeks a rating in excess of 30 percent, the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating of 30 percent, but no higher, for pseudofolliculitis barbae is granted.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


